Citation Nr: 1729401	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  14-11 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, generalized anxiety disorder, and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for degenerative disc disease and degenerative joint disease, to include radiculopathy.

5.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1962 to April 1964.  He also had service in the Army National Guard from March 1978 to March 2002.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously denied the Veteran's claim in a June 2016 Decision.  The Veteran appealed, and in December 2016, the United States Court of Appeals for Veterans' Claims (Court) remanded the matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported receiving treatment from the VA Medical Center in San Juan, Puerto Rico, but no records more recent than December 2010 have been associated with his claims file.  On remand, the RO should ensure that all VA outpatient treatment records through the present are of record.  

Additionally, it appears that the Veteran has alleged that he injured his back in 1982 during training of some type while in the Army National Guard.  On remand, the RO should attempt to obtain the Veteran's personnel records, specifically, personnel records from the Army National Guard that identify his periods of ACDUTRA and INACDUTRA.  Additionally, the RO should clarify whether all of the Veteran's service treatment records for his period of National Guard service are of record.  If the Veteran received any treatment during service in a military hospital that may have retained its own records, he is asked to identify the facility so that the RO can request records from it.  

Finally, the Board notes that the Veteran was last afforded a VA examination of his bilateral hearing loss in July 2011.  On remand, the Veteran should be scheduled for a new VA audiology examination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA outpatient treatment records through the present and associate them with the Veteran's claims folder.

2. Request the Veteran's service personnel records, specifically, records that identify all period of ACDUTRA and INACDUTRA during his Army National Guard Service.  The RO should document its attempts to obtain these records.  If they are unavailable, a formal finding of such should be associated with the Veteran's claim folder and he should be notified.

3. The RO should also attempt to clarify whether there are any additional service treatment records from the Veteran's National Guard service that have not been obtained.  

4. Once this is done, the RO should schedule the Veteran for a VA audiological examination.  The examiner should note any functional impairment caused by the Veteran's hearing loss disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.   

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

